The Chancellor:
The allegation of fraud is in most general terms, without any attempt at specification. The defendant, however, answered. It is too late, after full hearing on the merits, for the defendant to object, as he does, to the generality of the allegation of fraud.
There is no testimony, however, showing any fraud practiced upon the makers of the note by which they were induced to execute it. The note was executed with full knowledge of its contents, after the plant had been installed. No false representations of fact were made by the agent. The real grievance of the complainants is that the plant did not come up to what it was warranted to do. The case therefore is not a fraud case, but one for a breach of warranty of fitness. No case has been cited to show jurisdiction in this court to grant the relief prayed for as a remedy against breach of such a warranty. It is alleged that there was no consideration given for the note. That cannot be, because the generator, fixtures and appliances were installed and constituted the consideration.
The bill should be dismissed. Costs on complainants.